In an action to recover damages for personal injuries, the defendants Antoinette Scelzo and Angelo Scelzo appeal from an order of the Supreme Court, Nassau County (DeMaro, J.), entered April 26, 2001, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint and all cross claims are dismissed insofar as asserted against the appellants.
Antoinette Scelzo and her husband Angelo (hereinafter the appellants) assisted in hosting a holiday party at a firehouse owned by the defendant Lido and Point Lookout Fire District. *648There were two cement parking blocks located on the floor of the firehouse near a wall. Prior to the commencement of the party, Antoinette Scelzo placed a folding chair over the end of each parking block, and an orange cone with balloons attached to it next to each chair. As the plaintiff was leaving the party, she tripped over the end of one of the parking blocks, injuring herself.
The appellants demonstrated their prima facie entitlement to summary judgment. The subject parking block was not an inherently dangerous condition and was readily observable by the reasonable use of one’s senses. There was no claim that the firehouse was inadequately lit at the time of the party. The appellants therefore did not breach any duty to the plaintiff (see Tresgallo v Danica, 286 AD2d 326; Chiranky v Marshalls, Inc., 273 AD2d 266; Dominitz v Food Emporium, 271 AD2d 640; Plessias v Scalia Home for Funerals, 271 AD2d 423; Paulo v Great Atl. & Pac. Tea Co., 233 AD2d 380). In opposition to the motion, the plaintiff failed to present evidence sufficient to raise a triable issue of fact. Accordingly, the Supreme Court erred in denying the appellants’ motion for summary judgment (see Gibbons v Lido & Point Lookout Fire Dist., 293 AD2d 646 [decided herewith]). S. Miller, J.P., O’Brien, McGinity and Crane, JJ., concur.